DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/682,331 filed on 8/21/17 and claims priority to Prov. 62/514,562 filed on 6/2/17.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.
 
Response to Amendment
This office action is in response to the amendments filed on 11/9/2020 wherein claims 1, 3, 5, 7, 10-11, 13-14, 16-18, 21 and 23-25 are pending and ready for examination. Claim 19 has been canceled, no new claims have been added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1, the limitation “a first component that is configured to receive power from the battery” is interpreted under 112(f) as means+ function. In the light of the 

Claims 13 and 18 are not considered under 112(6th), as the format of (a component that requires power to operate) does not invoke the means plus function format.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, 13, 16-19, 21 and 23-25, are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0092103 A1, Lundgren et al, hereinafter referenced as Lundgren, and evidenced by US 2018/0004069 A1, Gammons et al, hereinafter referenced as Gammons.

As to independent claim 1, Lundgren teaches “An electronic device comprising: a battery;” ([abstract], figs 1-2 and [0019] item 27 “battery”.) 
“a first component that is configured to receive power from the battery, wherein the first component has a power consumption profile and the power consumption profile has first characteristic power consumption value, and a second characteristic power consumption that is greater than the first characteristic consumption value;” ([abstract] and [0002-0007], the camera and its flash reads on “first component”. Moreover, fig 3-5 and [0012-0013] wherein the flash mode reads on “consumption power profile” as explained in [0023-0024], see [0021-0025] wherein the flash modes of flash 32 are disclosed and wherein each mode is associated with a power consumption profile and their corresponding values and wherein each mode has two values/pulses, either zero current or peak current when the flash (burst of illumination) takes place. Moreover, the first and second characteristics of power consumption are illustrated in fig 3-5 and [0022-0024], the two characteristics of no flash and flash pulses/periods reads on “first and second characteristic power consumption value” these values illustrated in the (pulses) of the two stages of pre flash and the main flash. The corresponding power/current of time periods/ pulses of each mode implemented within their stages of pre-flash and main flash, each of pulses/ periods represents the “first and second characteristic power consumption values”. Moreover, fig 4-5 each illustrates examples of no power/current at no pulse which comes before the flash of peak power/current 
The examiner takes an official notice that the flash is performed with higher power/current/ spark/ burst of light compared to the power consumption of previous actions of no flash, such official notice is evidenced by Gammons [0039] “Optionally said flash mode is 100% to 1,000%, 200% to 400%, or 300% to 400% of the power of the continuous mode.” Also see [0066] “burst of light”.
Lundgren teaches “and processing circuitry configured to receive a requested third characteristic power consumption value that is greater than the second characteristic power consumption value for the first component,” (fig 3-5 and [0022-0024] the third characteristic is the mode type of (normal mode and the performance mode). Moreover, [0026-0027] wherein the usage request the framework of mode type such as (normal versus performance) wherein the third characteristic is based on the mode type for example in the performance mode, the flash pulse is shorter in time, yet 
“determine a maximum allowable power consumption for the first component based at least on the first and second characteristic power consumption values, and compare the maximum allowable power consumption to the requested third characteristic power consumption value,” ([0025] based on the maximum allowable power current within available battery charge as in [0023], wherein the determination is based on power drawn by the flash which includes the power characteristics of two pulses (first and second) implemented within the pre-flash and main flash as in [0021-0025], and wherein the request of a defined mode is to be either accepted or denied based on the available power to ensure reliable performance of the selected mode, see [0023]. Moreover, [0025-0029] wherein alternating of component/features activation is disclosed. Also see [0034] as the use of the flash is based on the available charge compared with the maximum required power/current “do not allow the use of the flash at all when the battery is too low”. The comparison with the third characteristic is applied, for example the third characteristic of performance mode represents the higher current consumption i.e. if the battery can cover the maximum power, then the performance mode is applicable, otherwise the normal mode to be applied instead, as long as a steady performance to be ensured and attained [0026-0029] and [0034-0045] “cut-off limits”.) 
“reduce power consumption of a second component in the electronic device and authorize the request from the first component in response to determining that the at least partly shutdown a component of the apparatus to reduce power consumption in the apparatus during camera flash operation, wherein the length of the shutdown period is calculated based on the flash mode of the camera.”, also see [0025-0029] “can be shut down/dimmed”, “reduce battery voltage drop”. Moreover, [0044-0046] “at least partly shutdown at least one of a display backlight, a display pixel, a graphics/central processing unit clock, an integrated hands free speaker, or a vibra motor of the apparatus to reduce power consumption in the apparatus during camera flash operation.” wherein display pixel, display backlight….. reads on “second component”, also see [0032-0033] and figs 6-7. Moreover, [0049- 0052] “attenuating”, “amount of time…. selected flash mode”. Moreover, [0026] wherein accepting the request reads on “authorizing the request”, as such request to be either accepted/authorized or denied based on the battery status and the requested flash mode type, see [0034]. Furthermore, the request is disclosed in [0026] “requested”, [0028], [0032] “take photo command”.)

As to independent claim 13, Lundgren teaches “An electronic device comprising: a battery;” ([abstract], figs 1-2 and [0019] item 27 “battery”.)
“a battery gauge that measures properties associated with the battery, wherein the properties include a load applied to the battery;” ([0023] wherein the voltage amount of 3.7 or 3.6v as these values refers to the implicit gauging step, similarly [0034] “if the battery voltage drops too low (under the cut-off limits)” also refers to the step of battery voltage measurement, yet it is inherently that such measurement to be taken based on 
“a component that requires power to operate, wherein the component has at least first and second characteristic power consumption values,” ([abstract] and [0002-0007], the camera and its flash reads on “a component”. Moreover, fig 4-5 and [0012-0013] wherein the flash mode reads on “consumption power profile” as explained in [0023-0024], see [0021-0025] wherein the flash modes of flash 32 are disclosed and wherein each mode is associated with a power consumption profile and wherein the power to be provided by the battery. Moreover, fig 3-5 and [0012-0013] wherein the flash mode reads on “consumption power profile” as explained in [0023-0024], see [0021-0025] wherein the flash modes of flash 32 are disclosed and wherein each mode is associated with a power consumption profile and their corresponding values and wherein each mode has two values/pulses, either zero current or peak current when the flash (burst of illumination) takes place.)
“wherein the first characteristic power consumption value is associated with a first average power consumption of the component over a first length of time, and wherein the second characteristic power consumption value is associated with a second average power consumption of the component over a second length of time that is different than the first length of time;” (fig 3-5 and [0022-0024] wherein periods of the pulse and no pulse within each stage (pre-flash and main flash) of a defined mode, differs from each other. Knowing that the shorter pulse the higher the current/power is 
The examiner takes an official notice that the flash is performed with higher power/current/ spark/ burst of light compared to the power consumption of previous actions of no flash, such official notice is evidenced by Gammons [0039] “Optionally said flash mode is 100% to 1,000%, 200% to 400%, or 300% to 400% of the power of the continuous mode.” Also see [0066] “burst of light”.
“and processing circuitry configured to receive a request to increase power consumption for the component to a requested consumption value for a third length of time, determine a maximum allowable power consumption for the component based at least on the first and second characteristic power consumption values, the third length of time, and the load applied to the battery and authorize the request in response to determining that the maximum allowable power consumption is greater than the requested power consumption value.” (fig 3-5 and [0022-0024] the third characteristic is the mode type of (normal mode and the performance mode) and its associated timings/ do not allow the use of the flash at all when the battery is too low”. The comparison with the third characteristic is applied, for example the third characteristic of performance mode represents the higher current consumption i.e. if the battery can cover the maximum power, then the performance mode is applicable, otherwise the normal mode to be applied instead, as long as a steady performance to be ensured and attained [0026-0029] and [0034-0045] “cut-off limits”.) 

As to independent claim 18, Lundgren teaches “An electronic device comprising: a battery;” ([abstract], figs 1-2 and [0019] item 27 “battery”.)
if the battery voltage drops too low (under the cut-off limits)” also refers to the step of battery voltage measurement, yet it is inherently that such measurement to be taken based on a certain battery gauging instrument. Moreover, [0023] and [0034-0035] wherein based on the mode a defined load to be applied on the battery, i.e. when performance mode is applied then a higher power is needed.)
“a component that requires power to operate, wherein the component has a power consumption profile, wherein the power consumption profile has a characteristic base power value and a characteristic pulse power value, wherein the characteristic base power value is proportional to a first maximum average power consumption of the power consumption profile over a first length of time, and wherein the characteristic pulse power value is proportional to a second maximum average power consumption of the power consumption profile over a second length of time that is shorter than the first length of time, and wherein the first length of time is ten times longer than the second time length of time;” ([abstract] and [0002-0007], the camera and its flash reads on “first component”. Moreover, fig 4-5 and [0012-0013] wherein the flash mode reads on “consumption power profile” as explained in [0023-0024], see [0021-0025] wherein the flash modes of flash 32 are disclosed and wherein each mode is associated with a power consumption profile and wherein the power is provided by the battery.  Moreover, fig 3-5 and [0012-0013] wherein the flash mode reads on “consumption power profile” as explained in [0023-0024], see [0021-0025] wherein the flash modes of flash 32 are disclosed and wherein each mode is associated with a power consumption profile and . The corresponding power/current of time periods/ pulses of each mode implemented within their stages of pre-flash and main flash, each of pulses/ periods represents the “first and second characteristic power consumption values”. [0023] the shorter the pulse is the more power is consumed, i.e. the different time period of associated (pulse and no pulse) provides different proportional levels of consumed power/ current. For example the shorter pulse of 20 m sec at the performance mode has higher power/ current compared with the 40 m sec pulse of the normal mode of fig 4-5. In regards to the limitation of the first time is 10 times longer the second time, this is an example of a possible scenario that could happen yet the number 10 bears no crucial elements at least based on the specification [0035]. One of ordinary skill in the art would contemplate that the pause of no use/ no pulse of fig 4 prior to the first pulse of 20 m sec of the performance mode, could be way longer than the 20 m sec as the flash may not have been used for a while such as 3~5 sec (no picture has been taken), such applicable scenario suffices the first time is 10 times or more longer than the second time length. See [0021] explains different examples of possible timing and flashes patterns, and yet provides an example of a flash driver that includes safety features that allow six flashes in a row and forces 3-4s delay. Moreover, since the power is inversely 
The examiner takes an official notice that the flash is performed with higher power/current/ spark/ burst of light compared to the power consumption of previous actions of no flash, such official notice is evidenced by Gammons [0039] “Optionally said flash mode is 100% to 1,000%, 200% to 400%, or 300% to 400% of the power of the continuous mode.” Also see [0066] “burst of light”.
“and processing circuitry configured to determine a maximum allowable spike power for the component based at least on a load applied on the battery, the characteristic base power value of the component, and the characteristic pulse power value of the component,.” (figs 3-5, [0034-0035] wherein the current spike/peak current draws high current/power which reads on “maximum allowable spike” as such power either to be accepted if the battery power is sufficient or to be denied or managed by temporally switching off or alternating other components, see [0026-0029]. Moreover, [0025] based on the maximum allowable power current within available battery charge as in [0023], wherein the determination is based on power drawn as in [0021-0025], and wherein the request of a defined mode is to be either accepted or denied based on the available power to ensure reliable performance of the selected mode, see [0023]. do not allow the use of the flash at all when the battery is too low”. Furthermore, [0023] and [0034-0035] wherein based on the mode a defined load to be applied on the battery, i.e. when performance mode is applied then a higher power is needed. Moreover, [0035] and [0027] wherein peak current reads on/or is an example of “load”.)
“wherein the processing circuitry is configured to authorize a request from the component for an increased power consumption level in response to determining that the maximum allowable spike is greater than the increased power consumption level.” ([0026] wherein accepting the request reads on “authorizing the request”, as such request to be either accepted/authorized or denied based on the battery status and the requested flash mode, see [0034]. Furthermore, the request is disclosed in [0026] “requested”, [0028], [0032] “take photo command”. See the above explanation in regards to maximum allowable spike, as the management of alternating or shutting off in order to compensate higher demand is disclosed.)

As to claim 3, Lundgren teaches “wherein the processing circuitry is further configured to deny the request from the first component in response to determining that the maximum allowable power consumption is less than the requested third characteristic power consumption value.” ([0026] and [0032-0034] the request to be either accepted or denied based on the available battery charge in comparison with the requested amount of power/current which depends on the mode and its characteristics, 

As to claim 5, Lundgren teaches “wherein first, second characteristic power consumption values are associated with respective first and second lengths of time.” (figs 3-5 and [0022-0024])

As to claim 11, Lundgren teaches “the first component is a hardware component selected from the group consisting of a display, a camera, a motion sensor, a light sensor, a touch sensor, a speaker, a microphone, and a radio-frequency transceiver.” ([abstract] and [0002-0007], the camera and its flash reads on “first component”.)

As to claim 16, Lundgren teaches “the third length of time is different than the first and second lengths of time.” (fig 3-5 and [0022-0024] wherein the timing of pulse and no pulse of the first and second consumption is explained above in the rejection of claim 1, and wherein the third timing depends on the selected mode see the explanation of the rejection of claims 1, 13 and 18 above.)
 
As to claim 17, Lundgren teaches “the first length of time is between 8 and 12 times longer than the second length of time and the second length of time is between 8 and 12 times longer than the third length of time.” (figs 3-5, each of the pre-flashes and the main flash represents a peak/current spike as in [0027] and [0034] and spikes compared with the delay are significantly less in time. [0021] explains different 

As to claim 21, Lundgren teaches “wherein the battery has a cut-off voltage and wherein the processing circuitry is configured to determine the maximum allowable spike power for the component based at least on the characteristic base power value of the component, the characteristic pulse power value of the component, a third length of time that is shorter than the second length of time, the cut-off voltage, and the properties associated with the battery.” ([0032-0035] “If battery voltage drops too low (under cut-off limits), the handset will tum off. Some solutions prevent battery voltage to drop under cut-off limits by reducing camera flash current”, the optimizing during the flash time is either to change the characteristics of the flash “reducing camera flash” i.e. change the mode form performance to normal or to switch off or attenuate other at least partly shutdown a component of the apparatus to reduce power consumption in the apparatus during camera flash operation, wherein the length of the shutdown period is calculated based on the flash mode of the camera.”, also see [0025-0029] “can be shut down/dimmed”, “reduce battery voltage drop”. Moreover, [0044-0046] “at least partly shutdown at least one of a display backlight, a display pixel, a graphics/central processing unit clock, an integrated hands free speaker, or a vibra motor of the apparatus to reduce power consumption in the apparatus during camera flash operation.” wherein display pixel, display backlight….. reads on “second component”, also see [0032-0033] and figs 6-7. Moreover, [0049- 0052] “attenuating”, “amount of time…. selected flash mode”. Moreover, [0026] wherein accepting the request reads on “authorizing the request”, as such request to be either accepted/authorized or denied based on the battery status and the requested flash mode, see [0034]. Furthermore, the request is disclosed in [0026] “requested”, [0028], [0032] “take photo command”. See the above explanation in regards to maximum allowable spike, as the management of alternating or shutting off in order to compensate higher demand is disclosed. Moreover, [0026-0027] wherein the usage request the framework of mode type such as (normal versus performance) wherein the third characteristic is based on the mode type for example in the performance mode, the flash pulse is shorter in time, yet draws higher current; moreover, the framework is a controlling circuitry. i.e. the shorter pulse of 20 m sec at the performance mode has higher power/ current compared with the 40 m sec pulse of the normal mode.)

As to claim 23, Lundgren teaches “wherein the first characteristic power consumption value is associated with a first maximum average power consumption of the first component over a first length of time and wherein the second characteristic power consumption value is associated with a second maximum average power consumption of the first component over a second length of time that is different than the first length of time.” (fig 3-5 and [0022-0024] wherein the timing of the first and second pulses is explained and wherein the time periods differ, see the rejection of claim 1, 13 and 18 above and [0021-0026]. Moreover, the current is inversely proportional with the time period, as explained above and in [0023] i.e. the maximum current/ power of each period depends of the period length the shorter time provides the higher power/ current.)

As to claim 24, Lundgren teaches “wherein the first average power consumption is a first maximum average power consumption over the first length of time and wherein the second average power consumption is a second maximum average power consumption over the second length of time.” (see the rejection of claim 23 above.)

As to claim 25, Lundgren teaches “wherein the processing circuitry is configured to take an action in response to determining the maximum allowable power consumption and wherein the action comprises an action selected from the group consisting of: authorizing the request from the component and denying the request from the component.” ([0026] wherein accepting the request reads on “authorizing the request”, as such request to be either accepted/authorized or denied based on the requested”, [0028], [0032] “take photo command”. In regards to the maximum allowable power, please refer to the rejection of claim 1 and 13 above.)

Claims 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of US 2015/0316618 A1, Lou et al, hereinafter referenced as Lou.

As to claim 7, Lundgren teaches further comprising a battery gauge configured to measure at least one property of the battery, wherein the processing circuitry is configured to determine the maximum allowable power consumption based at least on the first and second characteristic power consumption values and the at least one property of the battery,” (see the rejection of claim 13 above.)
“wherein the battery gauge is configured to measure voltage and current and the processing circuitry is configured to determine a steady state current based on the current and voltage,” ([0023] based on the battery voltage the process to be determined, i.e. the battery voltage is measured. The goal to measuring the voltage of the battery is to determine its power, i.e. the current measurement is obviously applied and/or implicit based on the conventional well-known and basic approach. It would have been obvious to one of ordinary skill in the art to acknowledge that the power of the battery to include the parameters of current and voltage, and thus to be part of the applied measurements. Moreover, [0023-0025] and [0034-0035] wherein the concept of 
Lundgren is silent in regards to measuring depth of charge and temperature and determining RC parameters based on at least two of the current, depth of charge, and the temperature.
Lou teaches “wherein the battery gauge is further configured to measure a temperature and a depth of discharge and the processing circuit is configured to determine RC parameters based on at least two of the current, depth of charge, and the temperature.” (fig 11 wherein the capacitance and resistance are determined. Moreover, [0026] wherein the temperature and state of charge dependencies factors are considered while determining the battery parameters such as the resistive value and the capacitance value. Moreover, [0017] fig 8 A-B wherein the RC model is based on the current pulse. Moreover, [0029-0030] and [0031-0033] “current”, “resistance value is calculated”, “capacitor can be determined”, “discharged”, “SOC”, “temperature”, “discharge”. Also see [0036-0042] and [0051] and claim 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the parameters of depth of charge, temperature, current and charge status within the RC determination of Lou to the teaching of Lundgren, as this teaching would improve and increase the battery live based on the real time changes to the battery operation which not only increase the life time of the battery, yet also provide more accurate and reliable outcome. (Lou [0024-0026]). Moreover, the determinations of the RC’s based on first and second time period process is a well-known technique applied within the art and would provide the 

As to claim 10, Lundgren as modified teaches the limitations of claim 7.
Lundgren is silent in regards to determine a first set of maximum allowable power consumption constants based on the RC parameters, the first length of time, the steady state current, and an open-circuit voltage.
Lou teaches “wherein the processing circuitry is configured to: determine a first set of maximum allowable power consumption constants based on the RC parameters, the first length of time, the steady state current, and an open-circuit voltage;” (fig 11 and [0051], as the first and second determinations at the first and second time periods respectively and the open circuit voltage, are illustrated. Moreover, see fig 9 “open circuit voltage”, and [0031] “open circuit voltage (OCV)”, also see [0042-0043]. In regards to the limitation of the steady state, please see the rejection of claim 8 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the parameters of depth of charge, temperature, current and charge status within the RC determination of Lou to the teaching of Lundgren, as this teaching would improve and increase the battery live based on the real time changes to the battery operation which not only increase the life time of the battery, yet also provide more accurate and reliable outcome. (Lou [0024-0026]). Moreover, the determinations of the RC’s based on first and second time period process is a well-known technique applied within the art and would provide the 
Lundgren modified by Lou teaches “determine a first current value based on the first set of maximum allowable power consumption constants and the first characteristic power consumption value;” ([0023] based on the battery voltage, the maximum allowable mode/current to be determined either 600mA normal mode or 810mA performance mode, the characteristics of the mode are disclosed in [0021-0024] and fig 3-5.)
Lundgren is silent in regards to a second set of maximum allowable power consumption constants based on the RC parameters, the second length of time, the first current value, the first length of time, and the open-circuit voltage.  
Lou teaches “determine a second set of maximum allowable power consumption constants based on the RC parameters, the second length of time, the first current value, the first length of time, and the open-circuit voltage; “determine a second current value based on the second set of maximum allowable power consumption constants and the second characteristic power consumption value;” (fig 11 and [0051], as the first and second determinations at the first and second time periods respectively and the open circuit voltage, are illustrated. Moreover, see fig 9 “open circuit voltage”, and [0031] “open circuit voltage (OCV)”, also see [0042-0043]. In regards to the limitation of the steady state, please see the rejection of claim 7 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the parameters of depth of charge, 
Lundgren as modified by Lou teaches “determine a third set of maximum allowable power consumption constants based on the RC parameters, the third length of time, the second current value, the second length of time, and the open-circuit voltage;” (the determination of mode of Lundgren as explained in the above rejections of claims 1,13, and 18 is based on the battery’s voltage/power, yet as modified by Lou the determination to include RC parameter and battery’s charging behavior including temperature, thus the first, second pulses of the normal mode and the performance mode of figs 3-5 and [0021-0024] would be determined based on the modified conditions. Wherein the same determination of authorizing of denying of [0026] and [0034-0035] to be applied, yet with more sophisticated condition that includes the charging status, RC constant of the battery charging process, the temperature 
Lundgren as modified by Lou teaches “determine a third current value based on the third set of maximum allowable power consumption constants and a cut-off voltage; and determine the maximum allowable power consumption based on the third current value and the cut-off voltage.” ([0034-0035])

As to claim 14, Lundgren teaches “wherein the battery gauge includes a current sensor configured to measure a current, a voltage sensor configured to measure a voltage,” ([0023] based on the battery voltage the process to be determined, i.e. the battery voltage is measured. The goal to measuring the voltage of the battery is to determine its power, i.e. the current measurement is obviously applied and/or implicit based on the conventional well-known and basic approach. It would have been obvious to one of ordinary skill in the art to acknowledge that the power of the battery to include the parameters of current and voltage, and thus to be part of the applied measurements.)
Lundgren is silent in regards to temperature sensor.
Lou teaches “wherein the battery gauge includes a current sensor configured to measure a current, a voltage sensor configured to measure a voltage, and a temperature sensor configured to measure a temperature;” ((fig 11 wherein the capacitance and resistance are determined. Moreover, [0026] wherein the temperature and state of charge dependencies factors are considered while determining the battery parameters such as the resistive value and the capacitance value. Moreover, [0017] fig current”, “resistance value is calculated”, “capacitor can be determined”, “discharged”, “SOC”, “temperature”, “discharge”. Also see [0036-0042] and [0051] and claim 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the parameters of depth of charge, temperature, current and charge status within the RC determination of Lou to the teaching of Lundgren, as this teaching would improve and increase the battery live based on the real time changes to the battery operation which not only increase the life time of the battery, yet also provide more accurate and reliable outcome. (Lou [0024-0026]). Moreover, the determinations of the RC’s based on first and second time period process is a well-known technique applied within the art and would provide the expected results, yet with higher accuracy as the analysis is based on learning cycle and the results is based on the historical database. (KSR and Lou [abstract], fig 4-5, [0036] and [0024-0026]). One of ordinary skill in the art would appreciate that the consideration of determining the flash mode would be based not only on the battery charge, yet it would include more sophisticated properties of the battery and its charging behavior.
Lundgren as modified by Lou teaches “and wherein the processing circuitry determines the maximum allowable power consumption for the component based at least on the first and second characteristic power consumption values and the current, the voltage, and the temperature.” (the determination of mode of Lundgren as explained in the above rejections of claims 1,13, and 18 is based on the battery’s voltage/power, 

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/23/2021d